UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Healthy Fast Food, Inc. (Exact name of registrant as specified in its charter) Nevada (State of incorporation or organization) 43-2092180 (I.R.S. Employer Identification No.) 1175 American Pacific, Suite C, Henderson, Nevada (Address of principal executive pffices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act:None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.þ Securities Act registration statement file number to which this form relates:333-164096 Securities to be registered pursuant to Section12(g) of the Act: Units, each consisting of one share of Common Stock and one Class C Warrant Class C Warrants, each to purchase one share of Common Stock (Title of class) Item1.Description of Registrant’s Securities to Be Registered. Incorporated herein by reference is the Registrant’s Registration Statement on Form S-1 (File No. 333-164096), filed on December 31, 2009, as amended on April 23, 2010, May 26, 2010, June 25, 2010, July 14, 2010, August 18, 2010, September 15, 2010, September 28, 2010 and October 12, 2010, and as further amended from time to time thereafter (the “Registration Statement”).See the section of the Registration Statement titled “Description of Securities.” Item2. Exhibits. Exhibit No. Description 1 Amended and Restated Articles of Incorporation (incorporated by reference to Exhibit 3.1 to the registration statement on Form S-1 (File No. 333-145360) filed August 13, 2007) 2 Amended Bylaws (incorporated by reference to Exhibit 3.2 of the registration statement on Form S-1 (File No. 333-145360) filed August 13, 2007) 3 Form of common stock certificate (incorporated by reference to Exhibit 4.1 of the registration statement on Form S-1 (File No. 333-145360) filed March 11, 2008) 4 Form of Class C Warrant (incorporated by reference to Exhibit 4.5 of the Registration Statement) 5 Form of Warrant Agreement (incorporated by reference to Exhibit 4.6 of the Registration Statement) SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. HEALTHY FAST FOOD, INC. Date: October 21, 2010 By: /s/ Henry E. Cartwright Henry E. Cartwright President
